Citation Nr: 0007785	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  95-19 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the back with degenerative disease changes.

2.  Entitlement to service connection for residuals of an 
injury to the neck with degenerative disease changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from October 1948 to October 
1951.

This matter arises before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision by the Regional 
Office (RO) in Seattle, Washington of the Department of 
Veterans Affairs (VA). 

These matters were remanded previously by the Board in March 
1997 for further development.  The Board is satisfied that 
the remand objectives have been met.


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran's residuals of an injury to the back with 
degenerative disc disease are not associated with his period 
of service.

3.  The veteran's residuals of an injury to the neck with 
degenerative disease changes are not coincident with his 
period of service.



CONCLUSIONS OF LAW

1.  The veteran's residuals of an injury to the back with 
degenerative disease changes were not incurred in or 
aggravated by active service, nor may inservice occurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).

2.  The veteran's residuals of an injury to the neck with 
degenerative disease changes were not incurred in or 
aggravated by active service, nor may inservice occurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A review of the record reveals that upon enlistment in 
October 1948, the veteran's musculoskeletal system was normal 
in pertinent part.  Included in the veteran's service medical 
records are hospital records dated in May 1949 that relate to 
injuries due to an accident when a truck struck the veteran 
while walking.  The veteran reported that he loss 
consciousness for several minutes and that when he awoke, he 
had pain in the lower back, head, and elbow.  The veteran was 
diagnosed with a mild cerebral concussion.  On examination, 
the examiner noted that the veteran's back was in good 
alignment with slight tenderness at the S2.  X-ray studies of 
the lumbosacral area were negative.  The veteran was 
asymptomatic at discharge from the hospital.  At discharge, 
separation examination dated in October 1951 was silent for 
any abnormalities of the spine.  

Post service records dated from 1958 to 1994 include a 
private medical record dated in August 1964 in which the 
veteran reported that he had seen a chiropractor for neck 
problems.  Clinical records dated from January 1971 to April 
1972 document complaints of neck trouble and chiropractic 
treatment rendered, and a private x-ray study of the spine 
conducted in September 1986 reveals evidence of degenerative 
changes with degenerative disc disease at C5-6, and C-6-7.  

Medical records dated in September 1986 also reveal chronic 
musculoskeletal problems.  The veteran reported neck pain at 
the base of the cervical spine for a 20-year period with 
worsening symptoms.  He also reported that he first injured 
his spine while in service, but that his neck pain had 
resolved until the 1960s.  Further, the veteran reported 
sacral pain since injuring his sacrum in service.  The 
physician reported that several modes of treatment for the 
veteran's symptoms had been attempted.  There was evidence of 
degenerative joint disease, but the physician noted that 
essentially, examination of the back revealed no 
abnormalities.  Further, the physician reported that although 
radiographic evidence of degenerative joint disease was 
present, he suspected that the veteran had a component of 
fibromyalgia.  Later that same month, the physician added 
that the veteran's pain was fibromyalgic in nature with no 
evidence of an inflammatory or significant degenerative 
arthritic process.

A private clinical record dated in August 1992 disclosed a 
five-day history of right lower back pain after the veteran 
fell against a rock while fishing.  The assessment was back 
contusion.  A November 1994 clinical record reveals treatment 
for fibromyalgia and complaints of back and neck pain.  At 
that time, the assessment was fibromyalgia.

The veteran submitted a personal statement in December 1994 
in which he refers to the inservice truck accident at which 
time he stated that the doctor told him his excellent 
physical condition spared him from breaking his back.  He 
also stated that the doctor told him that he would be 
troubled by his injury in later years.  

VA examination dated in January 1995 revealed low back pain 
reportedly due to the 1949 inservice accident.  The veteran 
reported that his symptoms resolved for a period of time and 
flared up in the 1970s when he began having problems with his 
back and neck, requiring treatment by a chiropractor.  On 
examination, other than tenderness, the examiner noted no 
abnormalities of the lumbar and cervical areas.  
Contemporaneous x-ray studies showed degenerative changes of 
C5-6, C6-7.  The assessment rendered was a history of back 
injury in 1949 and back and neck pain in the mid 1970s 
attributable to more of an inflammatory musculoskeletal 
process with a possible connective tissue concern related to 
a diagnosis of fibrositis.  The examiner added that the back 
diagnosis would otherwise be a mild connective tissue 
disorder of unknown etiology or a chronic, mild strain of the 
upper and lower regions of the spine.  

The veteran submitted lay statements dated in April and June 
1995.

In August 1995, the veteran had a personal hearing at which 
time he testified that while in service, he was hit from 
behind by a truck, knocked unconsciousness, and experienced 
pain of the lower back.  Hearing Transcript (T.) at 2.  The 
veteran stated that he was in so much pain that he was unable 
to move.  T. at 2.  For three days he was hospitalized and 
medicated.  T. at 4.  The veteran stated that after he left 
the hospital he was very sore.  T. at 5.  He also testified 
that his doctor stated that had he not been in weight 
training and excellent condition, he would have died from a 
broken back.  T. at 7.  The veteran then testified that after 
service he continued to have pain of the back and sought 
treatment with a chiropractor in the early 1950s.  T. at 8.  
Further, the veteran stated his pain of the back has 
continued to date, T. at 11, and he has not had any injury to 
the back since service.  T. at 13.  

A private medical record dated in December 1995 reveals 
ongoing complaints of chronic musculoskeletal problems.  At 
that time, the physician assessed degenerative arthritis of 
the cervical and lumbar spine.  In April 1996, the impression 
was fibromyalgia with chronic musculoskeletal pain.

VA spine examination dated in August 1997 disclosed the 
veteran's history of an inservice accident and ensuing 
treatment.  On examination, the examiner reported a generally 
normal neck with a stiff back and some limitations in the 
lumbar area on forward and backward motion.  

During VA examination dated in January 1999, the examiner 
recited the veteran's history of an inservice incident that 
resulted in back and neck pain and treatment that followed.  
After examination, the diagnoses rendered were residual 
truck/pedestrian accident dating back to the veteran's period 
of service, cervical degenerative disc disease, mild, and 
lumbar degenerative facet changes, mild.

In the discussion section, the examiner reported that the 
veteran has stated that his history of low back pain predates 
the 1986 clinical data of record and relates to the inservice 
accident.  The examiner then noted that the veteran's current 
degenerative disc disease of the cervical area could in all 
possibility be a developmental condition.  Further, the 
examiner stated that there could be a relationship to the 
veteran's inservice accident, but that the records do not 
establish such relationship to a reasonable degree of medical 
probability.  

As to the veteran's low back pain, the examiner stated that 
it could be dated back to 1986, when treatment first started 
after service.  Also, the veteran fell in 1992, but that the 
record does not specifically address what occurred as a 
result of the fall.  Additionally, the examiner reported that 
the record documents an ongoing history of treatment of the 
lower back related to fibromyalgia-like symptoms.  

Analysis

In well grounded cases, service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service in the Armed Forces.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a chronic disease, 
including arthritis, if manifest to a degree of 10 percent or 
more within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, and hereinafter referred to as Court) requires that 
in order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In this case, the veteran has established a well grounded 
claim on both accounts.  That is, the veteran's claim is 
capable of substantiation on its own merits. Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The VA therefore has a 
duty to assist.  As noted in the INTRODUCTION section, the 
Board remanded the case in March 1997.  As a result of the 
remand, a VA examination was conducted in January 1999.  That 
examination report is of record.  In light of the foregoing, 
the Board finds that the duty to assist has been fulfilled 
and that the evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.

When all of the evidence is assembled, [VA] is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); 38 C.F.R. § 3.102 (1999).

After carefully reviewing and weighing the evidence of 
record, the Board finds that the probative and persuasive 
evidence fails to show that the veteran's post-service back 
and neck disabilities are medically linked to any disorder 
coincident with his period of service and fails to show that 
the veteran's degenerative arthritis of the cervical and 
lumbar spine manifested to a compensable degree within a year 
after service.  38 U.S.C.A. §§  1101, 1110, 1112, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  The veteran's back and 
neck disabilities were not incurred in or aggravated by 
service, nor may inservice occurrence be presumed.  Id.  
Service medical records include clinical data of low back 
pain related to an accident involving a truck; however, on 
examination, the veteran's back was in good alignment and the 
record is silent for any pertinent findings at discharge in 
October 1951.  Essentially, injuries to the veteran's neck 
and back were resolved at the time of separation.

Moreover, the veteran did not seek treatment for his neck and 
back problems until some time in 1986, 35 years after he 
separated from service.  At that time, the examiner noted 
that symptomatology associated with the veteran's back and 
neck problems were fibromyalgic in nature.  Further, the 
record substantiates that the veteran had a fall in 1992 and 
sought treatment for right low back pain at that time.  
Subsequent medical records to date have involved treatment of 
fibromyalgia.  Thus, in this regard, the veteran's service 
connection claims fail because of the lack of probative and 
persuasive evidence substantiating a medical relationship 
between his post-service neck and back problems and service, 
and because of the lack of any probative and persuasive 
evidence showing that his degenerative arthritis became 
manifest to a compensable degree within a year after service.  
38 U.S.C.A. §§  1101, 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  The medical evidence shows that the 
veteran's current back and neck problems initially occurred 
in 1986, many years after service.

Furthermore, and most significantly in this determination is 
the examiner's opinion rendered during the January 1999 VA 
examination, at which time it was noted that although the 
veteran's neck and back disabilities may be related to the 
veteran's inservice accident, the veteran's claims folder did 
not contain sufficient documentation to establish such 
conclusion within a reasonable degree of medical probability.  
That same examiner reported that the veteran's neck problems 
could also be the result of a developmental condition, and, 
regarding the residuals of a low back injury, the examiner 
stated that there is documentation that the veteran's ongoing 
history of what has been reported by his treating physician 
is that of fibromyalgia-like symptoms.  The examiner did not 
definitively relate the veteran's current back and neck 
disability to service or any events of service.  

Given the foregoing, the medical evidence does not 
substantiate the veteran's assertions, and as such, is not 
enough to establish service connection for his neck and back 
disorders.  The Court made it clear in Tirpak v. Derwinski, 
2 Vet. App. 609 (1992) that medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  The Court further commented that medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative in nature to establish the presence of the 
claimed disorder or the relationship thereto.  Such is the 
case herein.  Therefore, entitlement to service connection 
has not been established.

Additionally, the Board acknowledges that where the 
determinative issue is factual in nature, such as whether a 
particular injury occurred, lay testimony will suffice to 
establish a well grounded claim as long as the other elements 
are satisfied.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, a lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to an 
inservice injury or treatment.  Espiritu, supra.  Evidence 
that requires medical knowledge, such as in this case, must 
be provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Id.  This veteran 
has not presented any evidence of the requisite skills, 
training, or qualifications so as to render an opinion 
medically competent.  Thus, his assertions that date the 
onset of his lower back and neck problems to the truck 
accident while in service fall short of a competent medical 
opinion, and as such, do not substantiate grounds for 
entitlement to service connection.

Based on the aforementioned discussion, the veteran's service 
connection claims fail because of the lack of medical 
evidence establishing that his post-service neck and back 
disorders are related to his period of service.  The 
probative and persuasive evidence does not show that his 
current disorders were incurred in service, aggravated by 
service, or manifest to a compensable degree within a year 
after service.  Thus, the preponderance of the evidence is 
against his claims and is not in equipoise.  The veteran's 
service connection claims are denied.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107(b); 38 C.F.R. §§ 3.303, 
3.307, 3.309.


ORDER

Entitlement to service connection for residuals of an injury 
to the back with degenerative disease changes is denied.

Entitlement to service connection for residuals of an injury 
to the neck with degenerative disease changes is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

